IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 6, 2009

                                       No. 08-60740                    Charles R. Fulbruge III
                                                                               Clerk

COMPLETE ROOFING SERVICES, INC; BUILDERS & CONTRACTORS
ASSOCIATION OF MISSISSIPPI

                                                   Plaintiffs-Appellants
v.

DOHERTY, DUGGAN & ROUSE INSURORS, INC

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:05-CVF-495




Before WIENER, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Complete Roofing Services, Inc. and Builders & Contractors Association
of Mississippi (collectively “CRS”) appeal the district court’s grant of summary
judgment in favor of Doherty, Duggan & Rouse Insurors, Inc. (“DDR”). For the
following reasons, we affirm.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60740

                        FACTS AND PROCEEDINGS
      Fairchild Roofing Company (“Fairchild”) is a construction business based
out of Warner Robins, Georgia.      Fairchild brought a crew from Georgia to
Mississippi to work on a project in August 2002. Because of delays on the
project, Fairchild sent some of its Georgia workers home and started hiring local
employees.
      Fairchild used the services of Central Georgia Employment & Payroll
Service, LLC (“Central Georgia”), which is in the business of leasing employees
and providing payroll and insurance services. Central Georgia had contracted
with DDR to secure Georgia workers’ compensation coverage. Fairchild realized
that it would also have to provide Mississippi workers’ compensation coverage
for employees working in Mississippi. It went to a local insurance agency in
Mississippi and received a quote, but Central Georgia informed Fairchild that
it could match the price and provide the needed Mississippi coverage. Fairchild
thought that it had Mississippi coverage, but Central Georgia never obtained
such coverage.
      Because of project delays, Fairchild sought additional work as a
subcontractor with CRS to work at two Mississippi apartment complexes. CRS
requested proof of workers’ compensation insurance coverage from Fairchild.
Fairchild contacted Central Georgia, which requested a Certificate of Insurance
from DDR. DDR faxed a Certificate of Insurance to CRS in Mississippi which
listed Central Georgia as the named insured and noted a workers’ compensation
and employer’s liability policy issued by Georgia Casualty & Surety Co. (“Geogia
Casualty”) with effective dates of March 1, 2002 to March 1, 2003.             The
Certificate stated that it was issued as a matter of information only and that it
did not amend, extend, or alter the coverage afforded by the policy. It also stated
that the insurance described was subject to all of the terms, exclusions, and
conditions of the policy. The issue in this case is whether DDR committed

                                        2
                                 No. 08-60740

negligent misrepresentation by failing to state on its Certificate of Insurance
that the policy only provided Georgia workers’ compensation coverage and did
not provide Mississippi workers’ compensation coverage.
      William Hutchins, a Mississippi resident, responded to a local newspaper
ad placed by Fairchild in Mississippi and was hired in November 2002 by
Central Georgia and leased to Fairchild. On January 22, 2003, Hutchins fell
from the roof of a two story apartment building in Biloxi, Mississippi, and
sustained devastating injuries.      Georgia Casualty denied the workers’
compensation claim, as there was no jurisdiction under the Georgia Workers’
Compensation Act to cover Hutchins’ injury: he was hired in Mississippi, worked
only in Mississippi, and was injured in Mississippi. Because Fairchild had no
Mississippi workers’ compensation coverage, CRS was deemed to be the
statutory employer of Hutchins and was required to pay the workers’
compensation claim.
      CRS sued Fairchild, Central Georgia, and DDR to recoup its payment of
Hutchins’ workers’ compensation claim. Summary judgment was granted in
favor of DDR, and the court granted a default judgment against Central Georgia
for $2,352,676.47. CRS appeals the grant of summary judgment in favor of DDR.
      Several pertinent facts are undisputed by the parties.       There is no
evidence that DDR was expressly asked to provide a Certificate of Insurance
providing coverage for Mississippi workers’ compensation claims, or anything
other than a Certificate of Insurance for the insurance covering Fairchild’s
leased workers.   Nor is there any evidence that DDR was informed that
Fairchild had hired workers in Mississippi or that Fairchild’s work for CRS
would occur in Mississippi.    The Certificate of Insurance was faxed to a
Mississippi fax number, to the attention of CRS, which had a Mississippi
address. It is also undisputed that a similar incident occurred in March 2002
with another Central Georgia client in Florida. In that incident Central Georgia

                                       3
                                  No. 08-60740

had hired a Florida worker, who, when injured, was not covered by the Georgia
policy obtained by Central Georgia through DDR.
                           STANDARD OF REVIEW
      We review “a grant of summary judgment de novo, applying the same legal
standard as the district court.” Miller v. Gorski Wladyslaw Estate, 547 F.3d 273,
277 (5th Cir. 2008).    Summary judgment should be rendered if the record
demonstrates that “there is no genuine issue as to any material fact and that the
movant is entitled to judgment as a matter of law.” F ED. R. C IV. P. 56(c). “[A]ll
facts and evidence must be taken in the light most favorable to the non-movant.”
LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007). “A
genuine issue of material fact exists if a reasonable jury could enter a verdict for
the non-moving party.” Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).
“[W]e are not limited to the district court’s reasons for its grant of summary
judgment. We may affirm the district court’s summary judgment on any ground
raised below and supported by the record.” Aryain v. Wal-Mart Stores Tex. LP,
534 F.3d 473, 478 (5th Cir. 2008).
                                 DISCUSSION
      Under Mississippi law, to prove a claim for negligent misrepresentation,
CRS must prove the following elements:
      (1) a misrepresentation or omission of a fact; (2) that the
      [mis]representation or omission is material or significant; (3) that
      the person/entity charged with the negligence failed to exercise that
      degree of diligence and expertise the public is entitled to expect of
      such persons/entities; (4) that the plaintiff reasonably relied upon
      the misrepresentation or omission; and (5) that the plaintiff suffered
      damages as a direct and proximate result of such reasonable
      reliance.
Horace Mann Life Ins. Co. v. Nunaley, 960 So. 2d 455, 461 (Miss. 2007) (en banc).
      Mississippi courts have not addressed negligent misrepresentation based
on a Certificate of Insurance. In T.H.E. Insurance Co. v. City of Alton, the


                                         4
                                  No. 08-60740

Seventh Circuit applied Illinois law in holding that a disclaimer substantially
similar to the one at issue in this case provided an adequate warning that the
recipient “could not simply rely on the certificate for the terms and conditions of
coverage.” 227 F.3d 802, 806 (7th Cir. 2000). Here, the district court made its
best Erie guess that Mississippi courts would also enforce the disclaimer, as
Mississippi enforces disclaimers in other contexts. See Byrd v. Imperial Palace
of Miss., 807 So. 2d 433 (Miss. 2001) (en banc) (employment relationships);
Briscoe’s Foodland, Inc. v. Capital Assoc., Inc., 502 So. 2d 619 (Miss. 1986)
(statutory warranties).    We need not determine the effectiveness of the
disclaimer, however, as CRS has failed to produce any evidence on summary
judgment that DDR “failed to exercise that degree of diligence and expertise the
public is entitled to expect of” it. Nunaley, 960 So. 2d at 461.
      DDR is an insurance agent. One of its clients asked it for a Certificate of
Insurance. DDR provided a facially accurate Certificate of Insurance containing
disclaimers that the policy should be examined to determine coverage. There is
no evidence that DDR knew or should have known that the Certificate of
Insurance was sought for proof of Mississippi workers’ compensation coverage.
      There is evidence that when CRS and Fairchild were discussing a need for
proof of insurance, they both knew they were talking about Mississippi coverage.
Fairchild then contacted Central Georgia, which may have known that the
Certificate of Insurance was needed for Mississippi coverage, particularly given
that they had recently been hiring Mississippi employees. But by the time the
message reached DDR, there was no mention of the state of Mississippi or the
need for Mississippi insurance coverage. DDR was never informed that Central
Georgia had started hiring Mississippi employees or that Fairchild’s work for
CRS would occur in Mississippi. When Central Georgia requested a Certificate
of Insurance, DDR provided it. CRS points to no case law indicating that the
terms of coverage or exclusions must be stated on the Certificate of Insurance.

                                        5
                                  No. 08-60740

       CRS instead bases its argument that DDR should have known Mississippi
coverage was needed on the fact that the Certificate of Insurance was sent to
Mississippi. The fact that the Certificate was sent to Mississippi does not mean
that DDR knew or should have known that Mississippi employees had been
hired by Fairchild or that Fairchild’s employees would be working in Mississippi.
The evidence that DDR may have known that Fairchild had worked on a
different job for a different general contractor in Mississippi at a point in the
past is similarly non-probative. The only other evidence relied upon by CRS is
that a similar situation had happened once before in Florida. But that tells us
nothing about what DDR knew or should have known concerning the need for
Mississippi coverage in this case.
       Given that there is no evidence in the record that DDR knew or should
have known that Mississippi coverage was requested or needed, CRS has failed
to provide evidence that would allow a reasonable jury to find that DDR “failed
to exercise that degree of diligence and expertise the public is entitled to expect
of” it. Nunaley, 960 So. 2d at 461. Summary judgment is thus appropriate.
                                CONCLUSION
       We AFFIRM the district court’s grant of summary judgment in favor of
DDR.




                                        6